Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which US Pat. No. 9,821,480 to Coresh (“Coresh ‘480”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

 MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares, the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Antares, 771 F.3d at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.’”  Antares, 771 F.3d. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Antares, 771 F.3d. at 1360.
The court writes:
The original specification here does not adequately disclose the later-claimed safety features to meet the Industrial Chemicals standard. The specification discussed only one invention: a particular class of jet injectors. . . . Although safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification. Rather, the safety features were serially mentioned as part of the broader conversation: how to build the patented jet injection device.  . . . Nowhere does the specification disclose, in an explicit and unequivocal manner, the particular combinations of safety features claimed on reissue, separate from the jet injection invention. This does not meet the original patent requirement under § 251.
Here, the Coresh ‘480 patent disclosed a shaving assembly in five embodiments:  Species A, Figs. 1A-2; Species B, Figs. 3A-3B; Species C, Figs. 4A-9; Species D, Figs. 10-11; Species E, Figs. 12A-12C.
Four of five embodiments (Species A-D) comprise three blade cartridges coupled to a cartridge support structure, and one embodiment (Species E) comprises one blade cartridge coupled to a cartridge support structure.  In all embodiments, the blade cartridge is a sub-assembly comprising, e.g., a blade, a base and a cap.  See Fig. 2 below as a representative example.

    PNG
    media_image1.png
    696
    468
    media_image1.png
    Greyscale

In the instant reissue application, Applicant has introduced a broadened set of claims (claims 8-22) that do not read on any of five disclosed species of invention.
With respect to claim 8:  Claim 8 is drawn to a shaving razor comprising, inter alia, “a shaving head to be coupled to a handle, the shaving head the shaving head including a plurality of blades…wherein the cutting edges of immediately neighboring blades…are spaced apart by a distance of at least 3 mm” (emphasis added).  The “plurality of blades” recitation therefore limits claim 8 to at least one of Species A-D having three blade cartridges.  However, the specification does not disclose any of Species A-D as having the claimed “at least 3 mm” blade spacing.  
With respect to claim 14: Claim 14 is drawn to a shaving razor comprising, inter alia, “a plurality of blades including a first blade having a first cutting edge and a second blade having a second cutting edge…a support structure supporting the plurality of blades…the support structure providing at least one skin contact surface deployed between the first cutting edge and the second cutting edge” (emphasis added).  The “plurality of blades” recitation therefore limits claim 14 to at least one of Species A-D having three blade cartridges.  However, the specification does not disclose any of Species A-D as having a support structure supporting the plurality of blades and wherein the support structure provides at least one skin contact surface deployed between blades.
--  For Species A, the specification discloses a “cartridge support” comprising, alternatively: 1) cross pieces  202 and bridge 204 as separate parts; 2) cross piece 202 and bridge 204 molded integrally as a unit; and 3) cross piece 202 and base 302 molded integrally as a unit.  However, none of these alternative cartridge supports include a skin contact surface between blades.  The skin contact surfaces of Species A are leading platform 214 and  lubricating strip 208 of caps 304.  Leading platform 214 is not between blades, and cap 304 is not disclosed as being an element of the cartridge support.
--  For Species B,  the specification discloses a cartridge support comprising cross member 402 and bridge 404.  However, the Species B cartridge support does not include a skin contact surface between blades.
-- For Species C,  the specification discloses a cartridge support comprising cross pieces 604 and 606 and bridge 508.  However, the Species C cartridge support does not include a skin contact surface between blades.
-- For Species D,  the specification discloses a cartridge support comprising yoke 820. However, the Species D cartridge support does not include a skin contact surface between blades.
In addition, see below annotated copy of Reissue Applicant’s APPENDIX 2 as was presented in the response filed August 18, 2022.  Shown are three side-by-side depictions of FIG. 4B with each FIG. 4B being a shaving cartridge (SPEC, col. 1, ll. 52-53 and col, 5, ll. 12-26).  APPENDIX 2 clearly shows that each skin (dashed line) “contact surface” is part of the cartridge and NOT part of any support structure that may support the cartridges.

    PNG
    media_image2.png
    813
    684
    media_image2.png
    Greyscale

Per the decision in Antares, “Industrial Chemicals made clear that, for § 251, ‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.’ 315 U.S. at 676.  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.”
 As detailed above, the Coresh ‘480 patent does not “clearly and unequivocally” disclose the newly claimed shaving razors of claims 8 and 14 as separate inventions.    
Therefore, claims 8-22 do not satisfy the “original patent” requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 8:  Claim 8 is drawn to a shaving razor comprising, inter alia, “a shaving head to be coupled to a handle, the shaving head the shaving head including a plurality of blades…wherein the cutting edges of immediately neighboring blades…are spaced apart by a distance of at least 3 mm” (emphasis added).  The “plurality of blades” recitation therefore limits claim 8 to at least one of Species A-D having three blade cartridges.  However, the specification does not disclose any of Species A-D as having the claimed “at least 3 mm” blade spacing.  
Claims 9-13 ultimately depend from claim 8 and are therefore rejected for the same reasons as claim 8.
With respect to claim 21: Claim 21 depends from claim 14. As detailed above, the “plurality of blades” recitation in claim 14 limits claim 14 to at least one of Species A-D having three blade cartridges. Claim 21 further limits claim 14 by adding the limitations, “wherein a distance between the first cutting edge and the second cutting edge along the skin contact profile is at least 3 millimeters.”  However, the specification does not disclose any of Species A-D as having the claimed “at least 3 mm” blade spacing.  

Allowable Subject Matter
Claims 1-7 are allowed.

Response to Arguments
	Applicant’s arguments filed 10/28/22 have been fully considered.  Arguments regarding the recapture rejection are persuasive.  The recapture rejection is withdrawn.  However, arguments regarding the original patent and 112/1 rejections are not persuasive.  
	As to claim 14, applicant argues, inter alia, “The claim language under plain meaning goes to the structure supporting the blades not the structure supporting the cartridges [emphasis added].  The blades are supported by the plurality of bases and the plurality of covers (caps) that hold the blades in place.”  The examiner agrees that the blades are supported by the plurality of bases, i.e. one blade is supported by one base (see for example, Fig 2 above).  However, claim 14 recites, “a support structure supporting the plurality of blades….the support structure providing at least one skin contact surface deployed between the first cutting edge and the second cutting edge…” (emphasis added).  As claimed, a (i.e. a singular) support structure supports the plurality of blades.  Such a structure is not described in the specification.  Separate cartridge bases, unconnected to each via the structure supporting the cartridges, do not comprise “a support structure supporting the plurality of blades” as claimed. 
	As to claim 8, Figs. 12A-12C are alternative embodiments of the invention having a single cartridge, and the specification gives no explicit correlation between the disclosed cross dimensions of the 12B and 12C cartridges and the cross dimension of a cartridge of the Fig. 11 multi-cartridge embodiment.  Further, col. 9, lines 4-8 of the specification states, “While explicit dimensions are shown and described in connection with various embodiments, it is within the scope and contemplation to change those dimensions. Thus, the actual dimensions may be larger or smaller than the dimensions detailed.”  Therefore, it is not agreed that one skilled in the art would recognized that the limitations “the cutting edges of immediately neighboring blades that shave in the same direction are spaced apart by a distance of at least 3 mm in the shaving plane” are present in the disclosed invention.

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702. The examiner can normally be reached Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID O REIP/Patent Reexamination Specialist, Art Unit 3993   

Conferees: /GKD/ Glenn K. Dawson Reexamination Specialist, Art Unit 3993
/Patricia L Engle/ Acting SPRS, Art Unit 3993